DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 28 May 2019 has been fully considered by the examiner. A signed copy is attached.
Claims 1-14 are pending. 
Claims 1-14 are rejected, grounds follow.


Drawings
The drawings are objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. Please note that submitted drawings are further reduced in size to two-thirds in reproduction, so Examiner also requests that figures be enlarged where feasible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, this claim recites the term “sending, by the gas meter, gas data to the management platform” however, the neither the claims nor the disclosure address 

Further, Regarding Claim 1,  Claim 1 recites a gas meter which may close a valve in response to a remotely transmitted valve closing instruction (“when receiving the valve closing instruction, closing, by the gas meter, a valve in response to the valve closing instruction”). However, the overall disclosure does not describe any examples of gas meters with such functionality, nor how such a meter may be constructed. Nor does the disclosure indicate that such a meter may be obtained commercially. While Examiner’s 

Similarly, Regarding Claim 8, Claim 8 recites a system claim that includes substantively the same limitations discussed with respect to the rejection of Claim 1 above regarding gas data, judging of gas data for a change, and a gas meter apparently operable to control a valve in response to a remote command. Claim 8 is also rejected under 35 USC 112(a) for the same reasons as outlined above. 

Claims 2-7 and 9-14, these dependent claims inherit the deficiencies of their respective parents. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 8, the claim recites the limitation “in response to the detection instruction, sending, by the gas meter, gas data to the management platform via the sensor network sub-platform at a preset time interval within the time period”, (claim 1 representative) however it is not clear whether or not the gas data is the same data retransmitted multiple times at the preset interval, or whether it is new data transmitted at each preset interval. 

Further, Regarding Claims 1 and 8, the same limitation recites “sending, by the gas meter, gas data to the management platform via the sensor network sub-platform”, (claim 1 representative; emphasis added by examiner). However, the claim recites that there is a plurality of sensor network sub-platforms and accordingly it is not clear whether only a given one of the plurality of sensor network sub-platforms or each of the plurality of sensor network sub-platforms is the means by which the gas meter sends the gas data. 

Claims 1 and 8, the claim recites the limitation “judging, by the management platform, whether the gas data uploaded by the gas meter changes or not,” (Claim 1 representative) however, the term "changes" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While subsequent limitations in e.g. dependent claim 3 refer to comparing ‘an amount of change’ to a preset threshold, this does not resolve the ambiguity present in judging whether there is a change in the first place, so the specification still fails to provide a standard for ascertaining the requisite degree.

Further, Regarding Claims 1 and 8, the claim recites the term “internet of things (IoT)“; However, this term does not have an ordinary and customary meaning to one of ordinary skill in the Art at the time the application was filed (as a non-limiting example, a search of the art for this term at the time of examination finds references which define it as ‘internet connected via Wi-Fi transmitters’ ‘ordinary objects with processors embedded’ ‘remotely controlled devices’ ‘home automation devices controllable by wireless protocol via cellphone’, ‘devices which connect to gateways’ ‘real-time analytics and machine learning’. these definitions are not internally consistent and do not provide a consistent structural meaning). Further, there does not appear to be a special definition in the specification (the only references to “Internet of Things” examiner found in the non-claim portion of the disclosure are a bald recitation of the term in the title and the technical field as well as a restatement of the claim language.) Accordingly, as one 

Regarding Claims 3 and 10, the claim recites the limitation “to query whether a user has used the gas or not” (claim 3 representative) however, the term “used the gas” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Should applicant intend that some part of this limitation is actually describing the content of a prompt submitted to a user for a response, examiner suggests amended the claim to indicate clearly which part of the limitation is the textual content of the query and which part is claim limitation. 

Regarding Claims 4 and 11, the claim recites the term “wherein the response of the user platform to the query information is that the gas hasn’t been used” (claim 4 representative) however, the term “the gas hasn’t been used” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Should applicant 

 Regarding Claim 6 and 13, the claim recites the term “judging, by the management platform whether the change of the gas data is continuous or not within a preset observation duration” (Claim 6 representative). However, both “the change” (as outlined in the rejection of claims 1 and 8, supra.) and “continuous or not” are relative terms which render the claim indefinite. The term “continuous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, because it is not clear what is “the change”, it is not clear whether “continuous” refers to e.g. a rate, or a frequency, or whether “continuous” means a linear slope, non-linear (e.g. exponential or logarithmic) in a particular parameter or value, or whether it is a quantity, etc. Nor is it clear what range of deviation from whichever parameter is intended is sufficient to be judged “continuous” or not.

Regarding Claims 7 and 14, these claims have the same deficiencies as Claims 6 and 13 respectively; with respect to the limitation “if the change of the data of the gas meter is not continuous within the preset observation duration” (Claim 7 representative).

 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judging whether gas data has changed without significantly more. 

Regarding Claim 1, The claim(s) recite(s) “judging, … whether the gas data uploaded by the gas meter changes or not, and when the gas data changes, judging … whether to send a valve closing instruction to the gas meter or not“. These limitations under broadest reasonable interpretation recite an abstract idea that can be practically performed in the mind. If a claim limitation(s), under its broadest reasonable interpretation, recites a process which may be practically performed in the mind, but for the recitation of the process being performed by a computer, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the Claim recites an abstract idea. 



the compound internet of things comprising a user platform, management platform, object platform, sensor-network sub-platforms, service sub-platforms and the sending and receiving of commands between the (sub-)platforms are recited at a high level of generality and the broadest reasonable interpretation in light of the disclosure is that these limitations are generic computer components (such as servers, network gateways, or personal computers, see e.g Pages 9 and 10 of the instant application) performing general purpose computing functions such as sending and receiving data 

A review of the specification shows that the limitations directed to a “detection command comprising a time period”, “a plurality of sensor network sub-platforms” and “sending, by the gas meter, gas data to the management platform via the sensor network sub-platform at a preset time interval within the time period” appear to be data gathering (see, e.g. pages 10 to 11) so that there is gas data to be judged in carrying out the mental process, which appears to amount to necessary data gathering and outputting (see MPEP 2106.05(g)). 

the gas meter and valve are recited at a high level of generality and do not appear to limit the claim to a particular machine or meaningfully limit the claim beyond an indicated field of use, and accordingly merely indicate a general field of use in which to apply the judicial exception, which is not sufficient. (see MPEP 2106.05(h)).

the limitations directed to sending a valve closing instruction to the gas meter and closing by the gas meter a valve in response to the valve closing instruction are mere instructions to apply the exception, because the claim fails to recite details of how a solution to a problem is accomplished by the judgment as to whether to send a closing instruction or not. (see MPEP 2106.05(f))



Considered as a whole, the claim recites a mental process practically accomplished in the human mind, but for reciting necessary data gathering, performing the process using generic computer components in a field of use which recites at a high level of generality a gas meter and a valve; and fails to recite any limitations which meaningfully tie the problem to a solution in a way that is significantly more than a mere instruction to apply the exception to a given field of use. Accordingly, the claim is ineligible.

Regarding Claim 8, Independent Claim 8 recites the same abstract idea, as outlined above; but for the recitation of the various platforms and sub-platforms in the body of the claim rather than the preamble. As outlined above, mere instructions to apply the abstract idea using general purpose computer components performing general 

Regarding the dependent Claims:
Dependent Claims 2 and 9 are not sufficient to cure the deficiencies of the independent claim(s) because the additional limitation of sending prompt information when a change falls within a preset time range appears to be a recitation of general purpose computers performing general purpose computer functions of transmitting and necessary data outputting. (see MPEP 2106.05(f) and 2106.05(g))

Claims 3 and 10 are not sufficient because the additional limitations of judging whether the amount of the change is greater than or less than a threshold, querying whether the gas was used, and judging whether to close the valve accordingly are limitations that are also practically performable in the human mind and are therefore also part of the abstract idea. (for example, the practitioner could ask themselves “have I used the gas?”)

Claims 4 and 11 are not sufficient because the additional limitation of judging to close the valve when the response to the query is that the gas has not been used is a limitation that is also practically performable in the human mind and is therefore also part of the abstract idea. 

Claims 5 and 12 are not sufficient because the additional limitations of judging to close the valve when there is not a response to the query is a limitation that is also practically performable in the human mind and is therefore also part of the abstract idea. 

Claims 6 and 13 are not sufficient because the additional limitations of judging whether the gas data change has been continuous or not and judging whether to close the valve or not accordingly is also practically performable in the human mind and is therefore also part of the abstract idea.
Claims 7 and 14 are not sufficient because the additional limitations of judging whether the gas data change has been continuous or not and judging whether to close the valve or not accordingly is also practically performable in the human mind and is therefore also part of the abstract idea.



The following prior art references are made of record to assist Applicant in making any clarifying amendments regarding the above noted rejections, but do not at this time represent reasons for refusal:
Johnson et al., US Pg-Pub 2017/0146196, particularly figure 2 and paragraphs [0025 – 0026] describing an offline device which detects a probable leak on a locally connected gas system based on whether measurable flow through a gas meter occurred during a time when the gas was not in use. In response to 
Mulligan et al., US Pg-Pub 2008/0188991, particularly fig. 8 and paragraphs [0059 – 0065] describing an offline device which detects a probable leak in a home fluid line (including gas, see [0003]) on the basis of comparing the fluid flow data through a metering system to an allowable threshold (“maximum limit”, see fig. 8, block 108 and decision box, unlabeled.)
Frascati-Robinson et al., US Pg-Pub 2018/0286210, particularly fig. 2 and paragraph [0025], describing a leak prevention system which prompts a user via a user device (smart phone) when a leak is determined.
Bach et al., US Pg-Pub 2012/0105236 particularly fig. 3 which describes a method for detecting a probable gas leak in a home appliance on the basis of monitoring fluid pressure data over a predetermined interval sample time.
Qinchuan Technology WO 2018/028060 (English Equivalent US Pg-Pub 2019/0273784) particularly figs. 1 and 2 which describe a network of computer platforms and sub-platforms which manage a gas metering system (see English equivalent paragraphs [0070]-[0073]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA T SANDERS/Examiner, Art Unit 2119